DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 10, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on October 6, 2020. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3-12, and 14-20 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-18, 21, and 22, respectively, of copending Application No. 16/994108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 12, and all dependent thereon are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

	Regarding claims 1 and 12: the claim(s) lack adequate support in the specification for the data identifying function being “based on at least a part of the I/Q data samples of the first symbol and the second symbol” (claim 1, lines 9-10).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	Claims 1, 3-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0317606 (hereinafter Österling`606), in view of U.S. Publication No. 2008/0225816 (hereinafter Österling`816), and in further view of U.S. Publication No. 2007/0037593 (hereinafter Österling`593).

Regarding claim 1: Österling`606 teaches a base station in an Orthogonal Frequency Division Multiple Access (OFDMA) wireless communication system, the base station comprising:
 (see, e.g., figure 3, radio equipment controller (REC) 305.); and a Radio Frequency (RF) unit configured to: receive data samples of the first symbol and the second symbol in the sub-frame from the digital unit via the [interface] (See, e.g., figure 3, [0039], and [0040]; REC 305 sends symbol data over an interface to RE 315),
based on at least a part of the data samples of the first symbol and the second symbol received from the digital unit via the [interface], identify whether each of the first symbol and the second symbol in the sub-frame includes data, based on identifying that the first symbol does not include data, control to turn off a bias of a power amplifier in a duration of the first symbol in the sub-frame, and based on identifying that the second symbol includes data, control to turn on the bias of the power amplifier in a duration of transmitting of signals corresponding to data samples of the second symbol in the sub-frame (See, e.g., [0030]-[0039]; for symbols within a transmission period, power amplifier 325 is controlled on and off based on the presence and lack of data.).
Österling`606 does not explicitly state wherein the data are I/Q data samples, or wherein the interface is a Common Public Radio Interface (CPRI). However, Österling`816 teaches these standardized features (See, e.g., figure 4, [0041]-[0046], and [0057]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Österling`816, such as the CPRI interface and protocol, within the system of Österling`606, in order to enable a variety of vendor components to be utilized in a base station.
Österling`606 modified by Österling`816 may teach, imply, or inherently include the limitation requiring identification of whether the symbols include data “based on at least a part of the I/Q data samples of the first symbol and the second symbol received from the digital unit via the CPRI.” For instance, Österling`606 teaches the REC 305 indicating control to the RE 315 corresponding to data samples of symbols (See, e.g., [0030]-[0039].). Therefore, the control of PA 1. Furthermore, Österling`816 teaches a control and management service access point within the Radio Equipment (RE) (See, e.g., figure 4.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the control functionality described within the REC 305 of Österling`606, within the RE 14 of Österling`816, in order to distribute processing demands. 
To the extent Österling`606 modified by Österling`816 does not adequately teach or inherently include the said limitation, Österling`593 nevertheless more explicitly teaches this function/basis (See, e.g., [0018]; note O&M redundancy and/or data link embedded power measurement results.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Österling`593, such as the interfacing functionality, within the system of Österling`606 modified by Österling`816, in order to adapt the base station to various requirements while minimizing its complexity (note Österling`593 [0004]).
The rationale set forth above regarding the base station of claim 1 is applicable to the method of claim 12.

Regarding claims 3 and 14: Österling`606 modified by Österling`816 and Österling`593 further teaches where in the RF unit is further configured to identify position of the first symbol by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 3.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 14.

Regarding claims 4 and 15: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to determine a start time of turning-off of the bias of the power amplifier based on the position of the first symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 4.
The rationale set forth above regarding the base station of claim 4 is applicable to the method of claim 15.

Regarding claims 5 and 16: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to: identify a number of symbols not including data by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame, and determine duration of turning-off of the bias of the power amplifier based on the number of the symbols (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 5.
The rationale set forth above regarding the base station of claim 5 is applicable to the method of claim 16.

Regarding claims 6 and 17: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify position of the second symbol including data by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 6.
The rationale set forth above regarding the base station of claim 6 is applicable to the method of claim 17.

Regarding claims 7 and 18: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to determine a start time of turning-on of the bias of the power amplifier based on the position of the second symbol including data (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 7.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 18.

Regarding claims 8 and 19: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify a number of symbols including data and determine duration of turning-on of the bias of the power amplifier based on the number of the symbols including data (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 8.


Regarding claim 9: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify whether each of the first symbol and the second symbol in the sub-frame includes data by detecting power of the at least a part of the I/O data samples of each of the first symbol and the second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 9.

Regarding claims 10 and 20: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify whether each of the first symbol and the second symbol in the sub-frame includes data by identifying values of the at least a part of the I/O data samples of each of the first symbol and the second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 10.
The rationale set forth above regarding the base station of claim 10 is applicable to the method of claim 20.

Regarding claim 11: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the at least a part of each of the received first symbol and the received second symbol each of the first symbol and the second symbol includes one or more I/Q data samples included in each of the received first symbol and the received second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 3.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 14.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that claim 1 appears to correspond to the second exemplary embodiment described in the Applicant’s specification. Paragraph [0078] describes wherein the RF unit does not acquire information about the symbol carrying data. The Examiner respectfully suggests that the interpretation regarding inherency would be obviated upon a claim amendment that sufficiently captures this functionality (e.g. “wherein the RF unit has no function block for acquiring information about the symbol carrying no user data”).